Filed 4/26/21 P. v. Barnes CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                    B304653

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. BA479377)
           v.

 LC BARNES,

           Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael D. Abzug, Judge. Affirmed.
      Jerome J. Haig, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Chung L. Mar, Deputy
Attorneys General, for Plaintiff and Respondent.
                     ______________________
       A jury convicted LC Barnes of attempted second degree
robbery. The trial court sentenced him to an aggregate term of
six years in state prison. On appeal, Barnes contends that the
trial court abused its discretion in denying his motion to dismiss
his prior qualifying conviction under the Three Strikes Law (Pen.
Code, §§ 667, subds. (b)-(i), 1170.121), which doubled his
sentence. We find the trial court did not abuse its discretion, and
thus, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
A.    Evidence Supporting the Jury’s Verdict
      On July 9, 2019, Rosa Camperos was selling jewelry from a
table at the corner of Fifth Street and Los Angeles Street in the
City of Los Angeles. Barnes, who was in a wheelchair,
approached the table and grabbed a display stand holding about
20 necklaces; each necklace had a retail value of about $20 to
$25. Camperos and Barnes struggled over the display stand for
several minutes as she tried to retrieve it from him. In the
course of the struggle, Barnes grabbed a metal footrest from his
wheelchair and swung it at Camperos’s head.
      Camperos yelled for help, and two neighboring vendors
came to assist her. Barnes and one of the neighboring vendors
struggled over the necklaces until the vendor was able to take
them away from Barnes. Barnes left the scene; the police
subsequently apprehended him.




      1 Subsequent   unspecified statutory references are to the
Penal Code.




                                 2
B.     Barnes Requests the Trial Court to Dismiss His Prior
       Strike Conviction
       A jury found Barnes guilty of attempted robbery (§§ 211,
664). The trial court found true an allegation that Barnes had
been convicted of assault with a deadly weapon (§ 245, subd.
(a)(1)) on June 11, 2014, for which he had been sentenced to three
years in prison (the “prior strike conviction”). Under the Three
Strikes law, this prior strike conviction required that the trial
court double Barnes’s sentence for his current conviction. (§ 667,
subd. (e)(1).)
       For purposes of sentencing, Barnes filed a motion
requesting that the trial court exercise its discretion to dismiss
his prior strike conviction pursuant to section 1385, subdivision
(a) and People v. Superior Court (Romero) (1996) 13 Cal.4th 497,
529-530 (Romero). Barnes argued doing so was in the
furtherance of justice because his current conviction was for a
minor and non-violent crime; he would be subject to an unjust
sentence if the prior strike was not dismissed; and he suffered
from schizophrenia and homelessness, mitigating against
imposing a longer sentence. Barnes’s counsel also submitted a
report by psychiatrist Rebecca L. Crandall, finding that Barnes
suffered from schizophrenia.
       On January 29, 2020, the trial court denied Barnes’s
Romero motion. The court observed that both the victim in the
2014 offense and the victim in the current offense were
vulnerable. Further, since the 2014 strike conviction, Barnes had
incurred other convictions, including one in 2017 for which he




                                3
received “another three-year sentence.”2 Although Barnes had
received repeated grants of probation since 1985, he had nine
separate prior prison commitments ranging from 16 months to
three years. Barnes committed the instant offense while on
parole.
       The trial court acknowledged Barnes suffered from a
mental health condition, but stated it had to balance compassion
for Barnes with compassion for the vulnerable members of society
on which he had repeatedly preyed.
       The court sentenced Barnes to the high term of three years
for attempted second degree robbery and doubled the sentence
under section 667, subdivision (e)(1) due to the prior strike
conviction, for a total sentence of six years.3 Barnes timely
appealed.
                          DISCUSSION
A.    Legal Framework and Standard of Review
      Section 1385, subdivision (a) permits a judge, in the
furtherance of justice, to dismiss an action on his or her own
motion. In Romero, our Supreme Court held “the power to
dismiss an action” under section 1385, subdivision (a), “includes


      2 Itappears this was a reference to a conviction for failure
to comply with the sex offender registration requirements.
(§ 290.015, subd. (a).) It is unclear from the record whether
Barnes was sentenced to state prison or to county jail under
section 1170, subsection (h).
      3 The trial court exercised its discretion to dismiss the
allegation that the prior conviction also subjected Barnes to a
sentencing enhancement pursuant to section 667, subdivision
(a)(1).




                                 4
the lesser power to strike . . . allegations” or vacate findings
“relevant to sentencing, such as the allegation” or finding “that a
defendant has prior felony convictions.” (Romero, supra, 13
Cal.4th at p. 504.) In particular, a trial court may strike an
allegation or vacate a finding that a defendant previously had
been convicted of a felony that qualified as a strike under the
Three Strikes law. (People v. Williams (1998) 17 Cal.4th 148,
151-152, citing Romero, supra, at p. 504.)
       The decision whether to dismiss a prior strike conviction is
subject to the trial court’s discretion. (Romero, supra, 13 Cal.4th
at p. 530.) In order to exercise the discretion afforded to it, a trial
court must determine “whether, in light of the nature and
circumstances of his present felonies and prior serious and/or
violent felony convictions, and the particulars of his background,
character, and prospects, the defendant may be deemed outside
the [Three Strikes] scheme’s spirit, in whole or in part, and hence
should be treated as though he had not previously been convicted
of one or more serious and/or violent felonies.” (People v.
Williams, supra, 17 Cal.4th at p. 161.)
       A trial court’s decision not to strike a prior conviction under
section 1385 is reviewed under a “deferential abuse of discretion
standard.” (People v. Carmony (2004) 33 Cal.4th 367, 374.) “In
reviewing for abuse of discretion, we are guided by two
fundamental precepts. First, ‘ “[t]he burden is on the party
attacking the sentence to clearly show that the sentencing
decision was irrational or arbitrary. [Citation.] In the absence of
such a showing, the trial court is presumed to have acted to
achieve legitimate sentencing objectives, and its discretionary
determination to impose a particular sentence will not be set
aside on review.” ’ [Citations.] Second, a ‘ “decision will not be




                                  5
reversed merely because reasonable people might disagree. ‘An
appellate tribunal is neither authorized nor warranted in
substituting its judgment for the judgment of the trial judge.’ ” ’
[Citations.] Taken together, these precepts establish that a trial
court does not abuse its discretion unless its decision is so
irrational or arbitrary that no reasonable person could agree with
it.” (Id. at pp. 376-377.)
B.     The Trial Court Did Not Abuse Its Discretion in
       Declining to Dismiss Barnes’s Prior Strike
       Conviction
       Barnes fails to demonstrate the trial court acted
irrationally or arbitrarily in finding that he did not fall outside
the spirit of the Three Strikes sentencing scheme.
       First, the nature and circumstances of Barnes’s current
offense do not weigh in favor of striking his prior conviction.
(People v. Williams, supra, 17 Cal.4th at p. 161.) The trial court
reasonably found that the current offense was a serious one
involving a vulnerable victim. In attempting to rob Camperos,
Barnes struggled with her and threatened to hit her in the head
with a metal wheelchair footrest.
       Second, as a multiple repeat offender, Barnes falls squarely
within the purpose of the Three Strikes law. (People v. Carmony,
supra, 33 Cal.4th at p. 377 [observing the Three Strikes law,
“ ‘was intended to restrict courts’ discretion in sentencing repeat
offenders’ ”].) Barnes has a criminal history spanning over 30
years, during which time he was sentenced to prison nine times.
His convictions include multiple felony convictions for theft and
drug related offenses, one felony vandalism conviction, one
misdemeanor conviction for battery, and multiple misdemeanor




                                 6
convictions for resisting arrest and theft.4 Prior leniency in his
sentencing has not inspired an end to Barnes’s criminal behavior.
To the contrary, after serving his three-year sentence for the
2014 strike conviction, Barnes was on parole when he attempted
to rob Camperos. Even if some of Barnes’s previous convictions
could be considered less serious, as his counsel argues, “a
defendant who falls squarely within the law’s letter does not take
himself outside its spirit by the additional commission of a
virtually uninterrupted series of nonviolent felonies and
misdemeanors over a lengthy period.” (People v. Strong (2001) 87
Cal.App.4th 328, 331.)
       Third, we cannot say that the trial court acted irrationally
or arbitrarily in finding the particulars of Barnes’s background,
character, and prospects did not weigh in favor of dismissing his
prior strike conviction. (People v. Williams, supra, 17 Cal.4th at
p. 161.) Although Barnes may suffer from schizophrenia and
homelessness, these issues alone did not require the trial court to
strike his prior felony. (See People v. Carrasco (2008) 163
Cal.App.4th 978, 993-994 [finding the trial court did not abuse its
discretion in determining a defendant who suffered from mental
illness did not fall outside the Three Strikes scheme]; cf. People v.
Dryden (2021) 60 Cal.App.5th 1007, 1031, petn. for review
pending, petn. filed Mar. 26, 2021, S267859 [finding the trial
court abused its discretion when declining to strike three prior
strike convictions in sentencing a defendant who suffered from
mental illness when the resulting sentence was tantamount to
life in prison and thus excessive under the circumstances].) The


      4 The  probation report prepared for sentencing reflects a
total of 28 convictions.




                                  7
trial court acknowledged that Barnes’s condition invoked
compassion; yet, given Barnes’s recidivist history, it acted
reasonably in weighing its compassion for Barnes against the
interests of vulnerable victims and the community. The six-year
sentence it imposed was not excessive.
       Accordingly, we conclude the trial court did not abuse its
discretion in denying Barnes’s request to dismiss his prior strike
conviction.
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED


                                           FEDERMAN, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




       Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 8